Citation Nr: 0605574	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  97-23 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The veteran's current psychiatric disability, major 
depression, was not incurred during military service or 
manifested until many years thereafter.  


CONCLUSION OF LAW

The criteria for the award of service connection for a 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of a notice letter to the 
veteran from the RO dated in May 2004, as well as by the 
discussions in the rating decisions, statement of the case 
(SOC), and multiple supplemental statements of the case 
(SSOCs).  By means of these documents, the veteran was told 
of the requirements to establish service connection, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  In addition to 
providing the laws and regulations, additional documents of 
record, to include the rating decisions of record, the SOC 
and SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claim was initially denied prior to the 
enactment of Veterans Claims Assistance Act (VCAA), after 
passage of the VCAA, the RO sent the veteran the above 
mentioned May 2004 letter which included the VCAA laws and 
regulations.  A notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  However, the Board finds that any defect with 
respect to the timing of the notice requirement was harmless 
error.  After receipt of the content-complying letter in May 
2004, his claim was readjudicated based upon all the evidence 
of record as evidenced by an August 2004 SSOC and a September 
2005 SSOC.  There is no indication that the disposition of 
his claim would not have been different had he received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  Also see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
and testimony by the veteran.  The veteran reported that he 
received treatment shortly after service.  The VA requested 
that the veteran complete the necessary authorization so that 
VA may obtain such records; however, the veteran did not 
submit such documentation.  The Court has held that the duty 
to assist is not a one-way street.  If a veteran wishes help 
in developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

A VA examination was conducted in June 2003 that addresses 
the etiology of the veteran's psychiatric condition.  Under 
these circumstances, the duty to assist doctrine does not 
require that the veteran be afforded additional medical 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for a psychiatric 
disorder.  It is his contention that this disorder had its 
onset during service, and he points out that he was treated 
during service for psychiatric complaints.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Review of the service medical records reflects treatment for 
an adult situational reaction manifested by depression on 
October 1972.  The condition was precipitated by severe 
marital difficulties.  The condition resolved with treatment, 
and subsequently dated records are negative for additional 
psychiatric treatment.  This includes the service separation 
physical examination report which shows a normal psychiatric 
component.  

Postservice records include a March 1981 VA examination at 
which time no psychiatric condition was complained or 
diagnosed.  Private treatment facility records dated in 1984 
show that the veteran was diagnosed with major depression, 
the cause of which was related to on-the-job injuries 
received in September or October 1983.  The 1983 injury 
involved a head injury.  His depression was also noted on 
private records dated in 1995.  

When examined by VA in April 1986, it was noted that the 
veteran was injured in 1983 when he was hit in the head.  He 
underwent a left thoracic outlet decompression as a result.  
Psychiatric diagnosis was dysthymic disorder, chronic, 
moderately severe, related to his physical condition.  

Additional private and VA records reflect continued treatment 
for the veteran's physical and psychiatric complaints with 
diagnosis of recurrent major depression through 2004.  At a 
June 2003 VA psychiatric evaluation, the examiner noted that 
the claims file was reviewed.  The veteran gave a history 
that included drug abuse during his military service.  The 
diagnosis was depression, major with psychotic features.  In 
conclusion, the examining physician opined that the veteran's 
psychiatric condition was not of service origin.  He noted 
that the veteran's history included drug usage, and stated 
that he did not see it subsequent to the veteran's emotional 
problems.  

At a personal hearing in April 2005, the veteran testified 
that his wife miscarried a baby while he was inservice.  He 
found the baby still connected by the umbilical cord to his 
wife, and took them to the hospital where the baby died.  In 
statements added to the record in May 2005, the veteran 
alluded to the fact that he was treated shortly after service 
separation by a private physician.  A letter was sent to the 
veteran in August 2005 requesting additional information that 
would enable VA to obtain records to corroborate the 
veteran's claim that he was treated for depression shortly 
after service, but the veteran did not respond.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the award of 
service connection for a psychiatric disability.  While the 
veteran has conclusively established a current diagnosis of a 
psychiatric disability, diagnosed as major depression with 
psychotic features, he has not presented evidence that such a 
disability was incurred during military service or for many 
years thereafter.  Although he was treated on one occasion 
during service for an adult situational reaction manifested 
by depression, he was not treated the following year (1973), 
and no psychiatric manifestations were noted at time of 
service separation in 1974, and no psychiatric condition was 
diagnosed.  The first report of additional psychiatric 
problems was not until 1984, and this was noted to be after a 
head injury in late 1983.  His depression was related by 
private physicians to his head injury.  Similarly, a VA 
examiner in 1986 related the veteran's dysthymic disorder to 
his physical condition.  Subsequently dated private and VA 
records do not include findings or opinions that change these 
conclusions.  Moreover, a June 2003 VA examiner, who reviewed 
the entire file, also reached the conclusion that the 
veteran's postservice depression was not related to his 
military service or any incident therein.  

The Board also notes that while the veteran has recently 
reported that he was treated shortly after service separation 
for his psychiatric problems, he did not respond to a letter 
requesting additional information so that such records might 
be obtained.  He had not referenced such records previously.  
As noted above, the Court has held that the duty to assist is 
not a one-way street and the veteran must help in developing 
his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Overall, the record shows about a 10-year gap between the one 
occasion of treatment during service for psychiatric 
complaints and the postservice treatment for depression which 
followed a head injury.  Such a gap suggests the veteran's 
in-service depressive episode was merely acute and 
transitory, and was not present at the time he separated from 
service, or within many years thereafter.  At no time has any 
physician of record related his postservice diagnosis of 
recurrent major depression to his military service.  Rather, 
multiple physicians, private and VA, have related his current 
depression to his physical condition which resulted from a 
postservice head injury.  Based on the lack of evidence of a 
medical nexus, the Board finds that service connection for a 
psychiatric disability is not warranted.

The veteran himself contends that his current psychiatric 
disabilities began during active military service; however, 
as a layperson, his contentions regarding medical etiology 
and diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In conclusion, the veteran's claim for service connection for 
depression must be denied, as he has not presented evidence 
that his current disabilities were incurred in active 
military service, or for many years thereafter.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Service connection for depression is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


